Citation Nr: 0907143	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, described as anxiety reaction.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder, described as diverticulosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a genitourinary 
disorder, described as benign prostatic hypertrophy with 
bladder neck obstruction.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
gunpowder burns of the eyes.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left retina scar.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for conjunctivitis.


7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the Veteran's request to reopen 
previously denied claims for service connection for a 
psychiatric disorder, a gastrointestinal disorder, a 
genitourinary disorder, residuals of gunpowder burns of the 
eyes, a left retina scar, conjunctivitis, and pterygium.

In March 2005, the veteran requested service connection for 
glaucoma.  The RO has not yet addressed this claim, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1986 decision, the Board denied service 
connection for a psychiatric disorder.


2.  The evidence received since the April 1986 Board decision 
does not help to show that the Veteran's psychiatric 
disorder, diagnosed as paranoid schizophrenia, began during 
service or the year following service.

3.  The Veteran did not file a notice of disagreement (NOD) 
with a June 1964 rating decision denying service connection 
for a claimed stomach disorder, diagnosed as diverticulosis.

4.  The Veteran did not file an NOD with a February 1989 
rating decision denying reopening of a claim for service 
connection for gastrointestinal problems.

5.  The evidence received since the February 1989 rating 
decision does not help to show that the Veteran has a chronic 
gastrointestinal disorder that began during service and 
continued after service.

6.  The Veteran did not filed an NOD with an October 1992 
rating decision denying service connection for a 
genitourinary disorder, described as benign prostatic 
hypertrophy (BPH) with bladder neck obstruction.

7.  The evidence received since the October 1992 rating 
decision does not help to show that gonorrhea or any other 
genitourinary disorder during service is related to chronic 
genitourinary disorders, including BPH, that manifested many 
years after service.

8.  In an April 1986 decision, the Board denied service 
connection for residuals of gunpowder burns of the eyes, a 
left eye scar, conjunctivitis, and bilateral pterygia.

9.  The evidence received since the April 1986 Board decision 
does not help to show that the Veteran has any chronic eye 
disorder residual to claimed gunpowder burns of the eyes.

10.  The evidence received since the April 1986 Board 
decision does not help to show that a left eye scar was 
incurred in service.

11.  The evidence received since the April 1986 Board 
decision does not help to show that the Veteran has any 
chronic eye disorder residual to acute conjunctivitis that 
was treated during service.

12.  The evidence received since the April 1986 Board 
decision does not help to show that bilateral pterygia were 
incurred in service.


CONCLUSIONS OF LAW

1.  The April 1986 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2008).

3.  The June 1964 and February 1989 rating decisions are 
final decisions.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been received to reopen 
a claim for service connection for diverticulosis or other 
gastrointestinal disorder.  38 U.S.C.A. §§ 1110, 5108, 7105; 
38 C.F.R. §§ 3.156, 3.303.

5.  The October 1992 rating decision is a final decision.  
38 U.S.C.A. § 7105.

6.  New and material evidence has not been received to reopen 
a claim for service connection for a genitourinary disorder, 
including BPH.  38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. 
§§ 3.156, 3.303.

7.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of gunpowder 
burns of the eyes.  38 U.S.C.A. §§ 1110, 5108, 7105; 
38 C.F.R. §§ 3.156, 3.303.

8.  New and material evidence has not been received to reopen 
a claim for service connection for a left eye scar.  
38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. §§ 3.156, 3.303.

9.  New and material evidence has not been received to reopen 
a claim for service connection for conjunctivitis.  
38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. §§ 3.156, 3.303.

10.  New and material evidence has not been received to 
reopen a claim for service connection for bilateral pterygia.  
38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. §§ 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

Beginning in the 1960s, the Veteran has on multiple occasions 
sought service connection for a psychiatric disorder.  The RO 
and the Board have denied those claims.  A Board decision on 
a claim that has been denied shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The most recent 
final denial of a psychiatric disorder claim was an April 
1986 decision by the Board.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The regulation defining new and material evidence, 
38 C.F.R. § 3.156, was revised in 2001.  The revised 
regulation applies to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 et seq. (2001).  The request to reopen a claim for 
service connection for a psychiatric disorder that is 
currently before the Board is one that the Veteran submitted 
in May 2004.  The revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
psychiatric disorder claim was the April 1986 Board decision.  
The Board will consider whether new and material evidence has 
been submitted since that decision.

The evidence that was associated with the Veteran's claims 
file at the time of the April 1986 Board decision includes 
service treatment records, records of medical and mental 
health treatment of the Veteran after service, the Veteran's 
statements, and statements from persons who know the Veteran.  
The service treatment records do not show any complaints or 
treatment of any mental disorder.  No psychiatric disorder or 
abnormality was found on a service entrance examination in 
October 1942 or on a service separation examination in 
December 1945.

In September 1963, the Veteran was admitted to a VA hospital 
due to attacks of pain in his abdomen and throat.  
Examination, x-rays, and laboratory tests did not show any 
physical disorder.  The symptoms improved rapidly with mild 
sedation.  The treating physician's diagnosis was anxiety 
reaction with hyperventilation and aerophagia.  The physician 
prescribed a sedative for control of anxiety, and discharged 
the Veteran after eight days of hospital treatment.

In February 1964, the Veteran filed a claim for service 
connection for disorders of the nerves and stomach.  He 
indicated that the disorders had begun in 1945.  

On VA examination in May 1964, the Veteran reported symptoms 
of vomiting and shortness of breath.  A physical examination 
showed diverticulosis.  On neuropsychiatric examination, the 
Veteran reported that he worked as a barber, and that he was 
married and had children.  He described symptoms of shortness 
of breath, stomach discomfort, constipation, and vomiting.  
The examining neuropsychiatrist observed that the Veteran was 
quiet and in excellent contact with his surroundings.  The 
Veteran's reflexes were present, and he had no tremors.  
The examiner reported that there were insufficient findings 
to warrant a psychiatric diagnosis, and indicated that the 
Veteran had no neuropsychiatric disability.  

In rating decisions issued in June and August 1964, the RO 
denied service connection for an anxiety reaction.

Treatment records from a state mental hospital reflect that 
the Veteran was transferred there in November 1973 from a 
county mental health center.  The Veteran stated that a gang 
of criminals was trying to kill him, and that they had chased 
him over three states over the preceding several months.  He 
stated that he had previously been in a mental hospital in 
another state.  The treating psychiatrists entered a 
diagnosis of paranoid schizophrenia.


In June 1974, the Veteran requested and received mental 
health treatment, including medication, from a VA hospital.  
The Veteran stated that he was nervous, and that medication 
helped to address his nervousness.  VA hospital records from 
February 1975 reflect that the Veteran was receiving 
inpatient mental health treatment.  The treating psychiatrist 
indicated that the Veteran had become too anxious to maintain 
his previous employment as a barber.  The psychiatrist noted 
that the Veteran had a persecutory delusional system, and 
that he was unable to maintain competitive employment on an 
indefinite basis.  In March 1975, the Veteran transferred to 
a VA domiciliary treatment facility.  At that time, he 
reported a two year history of fears that people were trying 
to kill him.  He indicated that he had been moving from place 
to place since that ideation arose.  An evaluating 
psychiatrist provided a diagnostic impression of involutional 
psychosis.

In some of his claims, the Veteran contends that he has 
mental illness as a result of hearing loss and/or tinnitus.  
His hearing loss and tinnitus are both service-connected.

In October 1973, J. B. R., M.D., a private ear, nose, and 
throat (ENT) specialist, wrote that he had seen the Veteran 
for ringing in the ears.  Dr. R. reported that audiological 
evaluation had shown bilateral sensorineural hearing loss, 
secondary to acoustic trauma, which might contribute to the 
Veteran's hearing loss.

In June 1975, the Veteran requested service connection for a 
nervous condition.  He asserted tinnitus had caused him to 
suffer a nervous condition.  He stated that a private 
physician who treated him had diagnosed the problem as being 
secondary to shell shock.

A social worker at the VA domiciliary completed a social 
survey for the Veteran in June 1975.  The Veteran reported 
that, after separation from service in 1945, he had worked in 
construction and manufacturing, and had trained to be a 
barber.  He stated that he had worked as a barber in various 
locations in the 1950s through the early 1970s.  He indicated 
that he had been separated from his wife and children for 
nine years.  He reported several psychiatric hospitalizations 
from 1973 forward, related to his feelings that people were 
trying to harm him.  The social worker indicated that the 
Veteran's present diagnosis, according to a treating 
psychiatrist, was psychotic depressive reaction.

On VA psychiatric examination in June 1975, the examiner 
noted that the Veteran had been hospitalized for a paranoid 
schizophrenic breakdown in 1973.  The examiner reported that 
the Veteran was on medication, and that he continued to 
express paranoid ideation, but that he appeared to feel 
partially protected in the VA domiciliary setting.  In an 
August 1975 rating decision, the RO found that the Veteran 
had a paranoid schizophrenic reaction that was not service 
connected, and that was 70 percent disabling.  The RO found 
the veteran eligible for VA non-service-connected disability 
pension.

In a February 1976 statement, the Veteran contended that his 
nervous condition was caused by cranial nerve damage 
resulting from his service-connected hearing condition.  In 
June 1976, the Veteran received treatment at Presbyterian 
Hospital Center in Albuquerque, New Mexico.  The Veteran 
reported a history of multiple hospitalizations for anxiety, 
particularly because of left ear problems due to nerve 
deafness incurred in World War II.  The treating psychiatrist 
entered an initial impression of anxiety neurosis.  On 
discharge, the psychiatrist indicated that the Veteran was 
chronically psychotic, and that the psychosis was of 
undetermined etiology.  In a July 1976 decision, the Board 
denied service connection for a nervous condition.

The Veteran had VA inpatient psychiatric treatment from 
October to December 1977.  Treating practitioners listed a 
diagnosis of paranoid schizophrenia.

In a March 1978 statement, Dr. R., the private ENT 
specialist, wrote that he had seen the Veteran in October 
1973 for longstanding tinnitus.  Dr. R. stated that the 
tinnitus was thought to be due to a sensorineural hearing 
loss.  Dr. R. noted the Veteran's history of psychiatric 
treatment, and endorsed the Veteran's assertion that the 
tinnitus might contribute to his nervousness.

Treatment records from March, April, August, and December 
1978 reflect that the Veteran received treatment in VA 
facilities.  Treating practitioners noted the Veteran's 
reports of auditory hallucinations and agoraphobia, and 
recorded a diagnosis of paranoid schizophrenia.

In July 1978, the Veteran sought service connection for a 
psychiatric disorder, claimed as possibly related to 
tinnitus.  He stated that during service a doctor told him 
that his memory was destroyed.  The Veteran submitted a July 
1978 statement from a fellow patient at the VA domiciliary, 
who expressed the opinion that the Veteran had mental 
illness.  In a February 1979 decision, the Board found that 
new and material evidence had not been received, and denied 
the request to reopen a claim for service connection for a 
psychiatric disorder.

VA treatment notes from November and December 1979 show an 
ongoing diagnosis of paranoid schizophrenia.  In a December 
1979 statement, the Veteran claimed that he had a traumatic 
neurosis condition that began during his World War II 
service.  He stated that during service a noise developed in 
his ears.  In statements submitted in March 1980 and May 
1980, the Veteran wrote that during service he was exposed to 
artillery explosions, a noise developed in his left ear, and 
a doctor told him that his memory was destroyed.  The Veteran 
asserted that his ongoing tinnitus caused him difficulty 
getting to sleep, and made him restless, nervous, and 
sometimes afraid of people.  He indicated that the tinnitus 
noise in his ears had turned into the voices of people, or 
auditory hallucinations.

In February 1981, the Veteran submitted a statement from Mr. 
E. G., who wrote that he and the veteran were roommates for 
about a year in 1946.  Mr. G. stated that in 1946 the Veteran 
complained of having a tremendous noise in his ears, and that 
the Veteran was very restless and in a very nervous state.  
In letters dated in October 1981 and December 1981, the 
Veteran requested to reopen a claim for service connection 
for a nervous condition.  

The Veteran submitted a March 1984 statement from Mrs. C. M. 
B., who wrote that she had known the Veteran from 1953 to 
1956, while the Veteran worked in a barber shop owned by Mrs. 
B. and her husband.  Mrs. B. reported that during that time 
the Veteran complained of a noise in his ears, and was very 
nervous and restless.  Mrs. B. related one incident in which 
the Veteran became very anxious and short of breath, Mrs. B. 
called for an ambulance, and the Veteran was hospitalized at 
a VA hospital.

In a May 1984 rating decision, the RO denied service 
connection for psychiatric disorder as secondary to defective 
hearing, tinnitus, and acoustic neural damage.

In September 1984, the private ENT specialist Dr. R. wrote 
that in October 1973 the Veteran had reported insomnia due to 
tinnitus, followed by hallucinations, and psychiatric care 
necessitated by the insomnia and tinnitus.

In January 1985, the Veteran requested service connection for 
nervousness due to an ear injury sustained during service.  
In January 1985, the RO confirmed earlier decisions, and 
informed the Veteran that new and material evidence was 
necessary to reopen previous final decisions denying service 
connection for a nervous disorder.  The Veteran appealed that 
decision.  In the April 1986 decision, the Board denied 
service connection for a nervous disorder.

The evidence that has been added to the Veteran's claims file 
since the April 1986 Board decision includes the Veteran's 
claims and additional medical and mental health treatment 
records.  In August 1992, the Veteran submitted records of VA 
treatment that were not previously associated with the claims 
file.  Treatment records from February 1979 indicated that 
the Veteran had auditory hallucinations.  The report of a 
hospitalization in January and February 1988 included a 
history indicating that paranoid symptoms had begun in 
approximately 1962, and had progressed since.

Records of ongoing VA treatment of the Veteran for paranoid 
schizophrenia, in 2000 through 2007, have also been added to 
the claims file.  The Veteran has had outpatient treatment 
and periods of inpatient treatment.  In 2004, treating 
practitioners also diagnosed Parkinson's disease.  
The records reflect that the Veteran lived in VA 
domiciliaries for about 26 years, until 2004.  He lived with 
family members during parts of 2005 and 2006, and he entered 
a nursing home in 2006.

The evidence assembled prior to the April 1986 Board decision 
includes reports of the Veteran's troubles with nervousness 
in the 1950s and 60s, and records of treatment from the 1970s 
forward for paranoid schizophrenia.  That earlier evidence 
did not help to show that any psychiatric disorder began 
during the Veteran's service or the year following his 
service.  The evidence added since April 1986 is consistent 
with the earlier evidence about the Veteran's psychiatric 
history, and shows ongoing psychiatric disability and 
treatment.  The added evidence, in combination with the 
earlier evidence, does not help to show that the veteran had 
a mental disorder during service, or that he had a psychosis 
during the year following service.  As the new evidence does 
not raise a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disorder, the 
new evidence is not material to that claim.  Thus, no new and 
material evidence has been received, and the Board denies the 
appeal to reopen the claim.

Gastrointestinal Disorder

The Veteran's claims for service connection for a 
gastrointestinal disorder were denied by the RO in rating 
decisions.  A rating decision becomes final when a claimant 
does not file a notice of disagreement (NOD) within one year 
after a decision is issued.  38 U.S.C.A. § 7105.

In a June 1964 rating decision, the RO denied the Veteran's 
claim for service connection for a claimed stomach disorder, 
diagnosed as diverticulosis.  The veteran did not file an NOD 
with that rating decision, and it became final.  New and 
material evidence is necessary to reopen a final decision on 
a claim that has been denied.  38 U.S.C.A. §§ 5108.

In November 1988, the Veteran requested to reopen a claim for 
service connection for gastrointestinal problems.  In a 
February 1989 rating decision, the RO denied reopening of the 
claim, finding that new and material evidence had not been 
received.  The Veteran did not file an NOD with that rating 
decision, and it became final.

In May 2004, the Veteran again requested to reopen a claim 
for service connection for a gastrointestinal disorder.  The 
RO denied reopening in November 2004, and the Veteran 
appealed that decision.  As the request to reopen that is 
currently on appeal was received in 2004, the revised version 
of 38 C.F.R. § 3.156 applies to the claim.  The most recent 
final disallowance of the gastrointestinal disorder claim was 
the February 1989 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

The evidence that was associated with the claims file prior 
to the February 1989 rating decision includes service 
treatment records, records of medical treatment of the 
Veteran after service, the Veteran's statements, and a 
statement from a person who knows the Veteran.

During service, in April 1945, the veteran developed a fever, 
and was admitted to a military hospital for treatment.  
Testing for malaria showed no parasites.  The treating 
practitioner entered a diagnosis of dengue fever.  The 
veteran was discharged to duty after nine days of treatment.  
In November 1945, the Veteran was admitted to a military 
hospital for "an ill-defined condition of the 
gastrointestinal tract" manifested by abdominal pain and 
mild local tenderness.  The tenderness resolved the following 
day.  Blood tests, stool examinations, and sigmoidoscopy did 
not show any evidence of disease.  The treating practitioner 
reported that the Veteran's condition had improved, that no 
disease had been found, and that the diagnosis was 
undetermined.  After six days in the hospital, the Veteran 
was discharged to duty.  In a December 1945 medical 
examination for separation from service, no gastrointestinal 
disorder was found, and a test for malaria was negative.

After service, the Veteran sought VA treatment in July 1947, 
reporting ringing in the left ear, fever, and a history of 
malaria.  Medical testing was negative for malaria.  On 
examination, there was no fever, and there was nothing 
diagnostic of active disease.

In September 1963, the Veteran was admitted to a VA hospital, 
reporting attacks of pain in his abdomen and throat.  He 
reported having had an appendectomy in 1958.  He stated that 
once or twice a month he had episodes, lasting one or two 
hours, of constipation, abdominal swelling, belching, and 
flatus.  He indicated that these episodes were relieved by 
vomiting, walking around, or having a bowel movement.  He 
reported a two week history of feeling that something was 
stuck in his throat.  The treating physician observed that 
the Veteran was apprehensive, and that he was 
hyperventilating, swallowing, and belching almost 
continuously.  The physician noted an appendectomy scar, and 
found that there were no hernias.  Gall bladder and upper 
gastrointestinal x-rays were normal, as were laboratory test 
results.  The symptoms improved rapidly with mild sedation.  
The physician's diagnosis was anxiety reaction, with 
hyperventilation and aerophagia.  The physician prescribed a 
sedative for control of anxiety, and discharged the Veteran 
after eight days of hospital treatment.

In February 1964, the Veteran filed a claim for service 
connection for disorders of the nerves and stomach.  He 
asserted that the disorders had begun in 1945.  On VA medical 
examination in May 1964, the Veteran reported symptoms of 
vomiting, gastrointestinal discomfort, and shortness of 
breath.  Examination of the abdomen was negative.  A barium 
enema x-ray showed evidence of scattered diverticulosis of 
the descending colon, with no evidence of diverticulitis.  
Gastrointestinal series x-rays showed a small diverticulum in 
the duodenum.  The examiner's diagnosis was diverticulosis of 
the duodenum and descending colon, without diverticulitis.

On VA medical examination in June 1975, the Veteran reported 
a history of diverticulosis.  He stated that currently he had 
occasional abdominal aches, particularly when he was 
constipated.  On examination, the abdomen was not tender.  
The examiner included a diagnosis of diverticulosis.

During VA hospital treatment of the Veteran in March 1978 for 
paranoid schizophrenia, treating practitioners also 
prescribed medications for physical disorders, including 
stomach distress and an anal fissure.  In VA treatment in 
April 1978, the Veteran reported having a small amount of 
rectal bleeding.

In July 1978, the Veteran requested service connection for 
stomach problems.  He stated that during service he received 
treatment for stomach problems, first after eating spoiled 
food, and then again a few months later.  He reported that 
after service, in 1947, a physician had found him to have 
liver dysfunction.  He indicated that he had been treated for 
stomach problems in 1963, and that tests in 1972 had also 
shown liver dysfunction.

In January 1980, the Veteran requested service connection for 
liver trouble that he attributed to eating spoiled food 
during service.  In May 1980, he reported that during service 
he received treatment for stomach problems after eating 
spoiled food.  He stated that he was told that his illness 
was dysentery fever.  He indicated that he was hospitalized 
again a few months later with stomach problems.  He related 
having had stomach symptoms and findings of liver problems on 
a number of occasions since service.

In a March 1984 statement, Mrs. C. M. B. wrote that the 
Veteran had worked in her family's barbershop from 1953 to 
1956.  Mrs. B. stated that during that time the Veteran often 
complained of having an upset stomach and stomach problems.

In November 1988, the Veteran requested to reopen a claim for 
service connection for gastrointestinal problems.  He 
reported that he was treated for gastrointestinal problems 
during service in 1945, and after service in 1946 and 1954.  
He indicated that he had undergone an appendectomy in 1958.  
In a February 1989 confirmed rating decision, the RO 
indicated that the Veteran had not submitted evidence that 
was new and material for purposes of reopening the previously 
denied claim for service connection for a gastrointestinal 
disorder.

The evidence that has been added to the claims file since the 
February 1989 rating decision includes additional medical 
records.  In August 1992, the Veteran submitted copies of VA 
medical records that were not previously associated with his 
claims file.  Treatment records from June 1979 show that the 
Veteran was admitted to a VA medical center (VAMC) to address 
a several year history of intermittent rectal bleeding.  He 
underwent proctosigmoidoscopy, and a polyp of the rectum was 
surgically removed.  VA treatment notes from October 1987 
show that the Veteran reported a history of colonic polyps 
and internal hemorrhoids, and that he underwent colonoscopy.


In May 2004, the Veteran requested to reopen a claim for 
service connection for a gastrointestinal condition.  The 
claims file contains records of VA treatment of the Veteran 
in 2004 through 2006, predominantly for mental illness and 
Parkinson's disease.  Treatment notes from March 2006 
indicate that the Veteran had diarrhea and was incontinent of 
stool, and that the care he received from a family member 
included assistance using the toilet.  In April 2006, the 
Veteran was admitted for treatment following several days of 
nausea, diarrhea, and dehydration.

The assembled evidence at the time of the February 1989 
rating decision did not tend to show that diverticulosis or 
any other chronic gastrointestinal had begun during the 
Veteran's service and continued after service.  The Veteran 
was seen during service for gastrointestinal symptoms, but no 
chronic gastrointestinal disorder was found, and no 
gastrointestinal disorder was found on his service separation 
examination.  There is no evidence that the Veteran had a 
chronic or recurrent gastrointestinal disorder during the 
several years immediately following his service.  A person 
who worked with the Veteran wrote that during the 1950s he 
complained of stomach discomfort.  The Veteran sought 
treatment for gastrointestinal symptoms in the early 1960s, 
and imaging revealed diverticulosis at that time, almost 
twenty years after the Veteran's service.

The evidence that has been received since the February 1989 
rating decision includes additional evidence of episodes of 
post-service gastrointestinal symptoms.  The added evidence 
does not show any chronic gastrointestinal disorder, nor any 
continuity of gastrointestinal symptoms from service forward.  
The new evidence does not relate to any unestablished fact 
necessary to substantiate the claim for service connection 
for a gastrointestinal disorder, and does not raise a 
reasonable possibility of substantiating that claim.  Thus, 
the new evidence is not material.  As no new and material 
evidence has been received, and the Board denies the appeal 
to reopen the claim.

Genitourinary Disorder

In August 1992, the Veteran initiated a claim for service 
connection for a genitourinary disorder.  In an October 1992 
rating decision, the RO denied service connection for a 
prostate disorder with bladder outlet obstruction.  The 
Veteran did not file an NOD with that decision, and it became 
final.

In May 2004, the Veteran requested service connection for a 
prostate disorder and a hydrocele.  In a November 2004 rating 
decision, the RO denied reopening of a claim for service 
connection for benign prostatic hypertrophy with bladder neck 
obstruction.  The Veteran appealed that decision.

As VA received the Veteran's request to reopen the claim in 
2004, the revised version of 38 C.F.R. § 3.156 applies to the 
claim.  The previous final disallowance of the genitourinary 
disorder claim was the October 1992 rating decision; so the 
Board will consider whether new and material evidence has 
been submitted since that decision.

The evidence that was associated with the claims file in 
October 1992 includes service treatment records and records 
of medical treatment of the Veteran since service.  No 
genitourinary disorder was found when the Veteran was 
examined in October 1942 for entry into service.  During 
service, in September 1945, the Veteran received treatment 
for gonorrhea.  The report of the December 1945 examination 
of the Veteran at separation from service did not show any 
genitourinary disorder.

In June and July 1946, a few months after his separation from 
service, the Veteran received treatment at a military 
hospital for an infected sebaceous cyst on the penis.  
Treatment included incision and drainage of the cyst.  The 
treating practitioner noted that the Veteran also had acute 
lymphadenitis of the right inguinal region, secondary to the 
cyst.

VA examination of the Veteran in June 1975 showed an enlarged 
prostate.  The examining physician provided a diagnosis of 
benign prostatic hypertrophy (BPH) with early bladder neck 
obstruction.  In an August 1975 rating decision, the RO found 
the Veteran eligible for VA non-service-connected disability 
pension.  The RO listed the Veteran's disabilities, both 
service connected and not service connected, and included BPH 
as a non-service-connected disability.


Records of mental health treatment of the Veteran at a 
private hospital in June 1976 reflect the Veteran's report of 
a history of a right inguinal hernia.  In a March 1978 
statement, private physician J. B. R., M.D., reported having 
seen the Veteran in October 1973 to address complaints of 
tinnitus.  Dr. R. indicated that the medical history that the 
Veteran reported in 1973 included a hernia repair at an 
unspecified time in the past.  In July 1978 statements, the 
Veteran stated that, after service, in 1946, he had received 
treatment that included lancing of a cyst.

During VA inpatient mental health treatment in February 1979, 
the veteran reported having nocturia four to five times per 
night.  The treating psychiatrist noted that a December 1978 
examination had shown enlargement of the Veteran's prostate.  
In April and May 1979, VA physicians treated the Veteran for 
BPH.  The Veteran reported a ten year history of intermittent 
hematuria, and a five year history of perineal pressure, 
dysuria, and nocturia.  Cystoscopy revealed prostatic 
hypertrophy, producing partial bladder neck obstruction.  The 
treating physician performed transurethral resection of the 
prostate.

Records of VAMC psychiatric treatment in January and February 
1988 indicate that the Veteran had a small, soft, somewhat 
tender lump beside his right testicle.  The treating 
practitioner diagnosed the lump as a spermatocele.

In March 1990, a VA physician saw the Veteran for increasing 
recurrent obstructive urinary symptoms.  The physician 
performed cystourethroscopy, and concluded that the Veteran 
had recurrent and residual BPH, and that he would benefit 
from further transurethral resection.

The evidence that has been added to the claims file since the 
October 1992 rating decision includes additional medical 
records.  In May 2004, the Veteran requested service 
connection for a prostate disorder and a hydrocele.  Records 
of VA treatment in 2004 to 2006 note occasional urinary 
incontinence.  In November 2004, a hydrocele was noted.  In 
October 2005, a treating practitioner found that the Veteran 
had BPH without urinary obstruction.  In April 2006, the 
Veteran was noted to have BPH, a hydrocele, urinary 
frequency, urinary difficulty, and a palpable hard mass near 
the bladder.  In 2006, the Veteran submitted additional 
copies of the record of the March 1990 VA prostate surgery 
and treatment.

The evidence assembled as of October 1992 showed gonorrhea 
during service and a penile cyst soon after service.  The 
evidence, however, did not tend to show any genitourinary 
disorder that began during service and then either continued, 
recurred, or became chronic after service.  The veteran's BPH 
was noted in the 1970s, long after the conditions treated 
during and soon after service, and a spermatocele was noted 
in the late 1980s.

The evidence received since October 1992 shows ongoing BPH 
and hydrocele.  The new evidence does not help to show any 
relationship between gonorrhea or disease in service and the 
BPH and hydrocele that were first noted long after service.  
Thus, the new evidence does not relate to any unestablished 
fact necessary to substantiate the claim for service 
connection for a genitourinary disorder, and does not raise a 
reasonable possibility of substantiating that claim.  As 
there is no evidence that is both new and material, the Board 
denies the appeal to reopen the claim.

Eye Disorders

From the 1970s forward, the Veteran has sought service 
connection for multiple eye disorders, including residuals of 
gunpowder burns of the eyes, a left eye scar, conjunctivitis, 
and pterygium.  The left eye scar has been variously 
described as a retinal scar and a corneal scar.  The RO and 
the Board have denied those claims.  The most recent final 
denial of those claims was an April 1986 decision by the 
Board.

After the April 1986 Board decision, the Veteran next 
requested service connection for eye disorders in May 2004.  
In a November 2004 rating decision, the RO denied reopening 
of claims for service connection for residuals of gunpowder 
burns of the eyes, a left retina scar, conjunctivitis, and 
pterygium.  The Veteran appealed that decision.

As VA received the Veteran's request to reopen the claim in 
2004, the revised version of 38 C.F.R. § 3.156 applies to 
those claims.  As the April 1986 Board decision was the most 
recent previous final disallowance of those claims, the Board 
will consider whether new and material evidence has been 
submitted since that decision.

The evidence that was associated with the claims file prior 
to the April 1986 Board decision includes service treatment 
records, records of medical treatment of the Veteran since 
service, statements from the Veteran, and a statement from a 
person who knew the Veteran.

During service, in September 1945, the Veteran received 
treatment for severe acute bilateral conjunctivitis.  On the 
December 1945 examination of the Veteran for separation from 
service, no abnormalities of the eyes were noted, and the 
Veteran's vision was 20/20 bilaterally.

After service, on VA medical examination in May 1964, no eye 
disorders were reported or found.  In August 1974, the 
Veteran requested service connection for gunpowder burns and 
infection of his eyes.  VA examination of the Veteran in June 
1975 did not show any disorder of the eyes.  In December 
1975, the Veteran had a VA ophthalmology consultation.  The 
ophthmalogist found anisometropia, presbyopia, and an old 
corneal scar on the left eye.  The ophthmalogist issued the 
Veteran new bifocals.

In a January 1976 statement, the Veteran reported that in 
1945 he got gunpowder in his left eye, and was treated at a 
field hospital.  He stated that presently he had trouble with 
his left eye, which was treated at a VA facility.  In August 
1976, the Veteran wrote that during service in 1945 his eyes 
were treated for about two months at a field hospital.  He 
stated that in 1974 a VA practitioner noted records of a scar 
on the Veteran's left eye.

In July 1978, the Veteran reported that he developed an 
infection in his eyes during service in 1945.  He stated that 
he was treated at a field hospital for a few weeks, with 
treatment including shots and ice packs on his eyes.  He 
indicated that a doctor told him that he had gunpowder burns 
in his eyes.  He related that in the mid 1970s an optometrist 
told him that he had scar tissue in his left cornea.

Notes from VA treatment in January 1979 indicate that the 
Veteran reported a long history of a burning sensation in his 
eyes.  The treating practitioner noted a pterygium in each of 
the Veteran's eyes.

In a December 1979 statement, the Veteran reported that 
gunpowder burns of his left eye during service had produced 
scar tissue in his left cornea, a burning sensation in his 
eyes, and blurry vision.  In December 1980, the Veteran wrote 
that problems with his eyes during service had continued 
after service.  He stated that in 1946 he received treatment 
for his eye at a private hospital.  He indicated that a 
doctor at the private hospital asked him how he got a scar in 
his left cornea.  In March 1981, the Veteran noted that a VA 
eye doctor had found that he had pterygium.

In December 1983, Mrs. C. M. B. wrote that the Veteran had 
worked in her family's barber shop from 1953 to 1956.  Mrs. 
B. recalled that the Veteran reported ongoing problems with 
burning and itching in his left eye.  She stated that neither 
window shades nor new glasses resolved the Veteran's 
symptoms.

In a January 1985 statement, the Veteran reported that 
private eye doctors who saw him in 1946 and 1953 had each 
asked him about the origin of a scar in his left cornea.

In the April 1986 decision, the Board found that the evidence 
did not show that the Veteran had a chronic eye disorder that 
began in service and continued through the present.

The evidence that has been added to the claims filed since 
the April 1986 Board decision includes more recent medical 
records and statements from  the Veteran.  The Veteran had a 
VA eye clinic consultation in September 1986.  He reported 
burning in his eyes and decreased vision.  The examiner noted 
moderate disc cups.  The examiner found refractive error, and 
prescribed bifocals.  In a September 1987 VA eye clinic 
consultation, the Veteran reported having burning in his eyes 
off and on since 1945.  The examiner noted a minimal cataract 
in the Veteran's right eye.  In a March 1989 VA eye clinic 
consultation, the Veteran reported burning in his eyes for 
many years.

In May 2004, the Veteran requested to reopen a claim for 
service connection for residuals of an eye injury.  The 
Veteran had a VA ophthalmology consultation in September 
2004.  The examiner noted that the Veteran squinted his right 
eye.  Both eyes had mild mottling of both eyes, early 
cataracts, and early age-related macular degeneration (ARMD).  
In an October 2004 consultation, a VA optometrist noted that 
the Veteran was being monitored for cataracts, ARMD, and 
cupping.  The optometrist issued an updated prescription for 
glasses for the Veteran.

In a March 2005 VA eye clinic consultation, the examiners 
indicated that the Veteran had advanced primary open-angle 
glaucoma.  The examiners also found that the Veteran had 
refractive error and presurgical cataracts.  In April 2005, 
the Veteran reported that a VA practitioner had diagnosed 
that he had bilateral glaucoma.  In a February 2006 VA 
optometry consultation, the examiner continued the diagnoses 
of the March 2005 consultation.

The Veteran reports that during service he sustained 
gunpowder burns to the eyes, and received several weeks of 
treatment for that injury.  His service treatment records 
show only four days of treatment for severe conjunctivitis in 
September 1945, and show no chronic eye disorder on 
separation from service in December 1945.  In the 1980s, the 
Veteran submitted reports that he sought treatment in 1946 
and 1953 for eye discomfort.  The earliest records of VA 
treatment of the Veteran's eyes are from the 1970s, many 
years after the Veteran's service.  A scar on the left eye 
was noted at that time.  Bilateral pterygia were first noted 
in 1979.  The evidence available in April 1986 did not tend 
to show that the Veteran sustained gunpowder burns to his 
eyes during service, that a scar on the left eye was incurred 
in service, that conjunctivitis treated in service continued 
after service, or that bilateral pterygia were incurred in 
service.

The evidence that has been received since April 1986 shows 
more recent findings regarding the Veteran's eyes, but 
contains no finding or opinion that links current eye 
disorders to any eye disease or injury during the Veteran's 
service.  The new evidence, considered with the old evidence, 
does not relate to any unestablished facts necessary to 
substantiate the claims for service connection for the eye 
disorders at issue.  The new evidence therefore does not 
raise a reasonable possibility of substantiating those 
claims, and does not constitute material evidence.  As there 
is no evidence that is both new and material, the Board 
denies the appeal to reopen the eye disorder claims.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Notice in a claim to reopen a previously denied claim through 
the submission of new and material evidence (1) must notify 
the claimant of the evidence and information that is 
necessary to reopen the claim, and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In letters issued in August 2004 and February 2006, the RO 
notified the claimant of the evidence and information 
necessary both to reopen service connection claims and to 
establish service connection for general anxiety, a 
gastrointestinal condition, a prostate condition, and 
residuals of eye injury.  In a March 2006 letter, the RO 
addressed rating criteria and effective date provisions 
relevant to service connection claims.  Thus, complete notice 
was sent, and the claims were readjudicated in a May 2006 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  VA need not 
contain examinations or obtain medical opinions regarding the 
likely etiology of the disabilities considered in this 
appeal.  VA's duty under 38 C.F.R. § 3.1459(c)(4) to obtain a 
medical examination or opinion applies to a claim to reopen 
only if new and material evidence is received.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

The previously denied claim for service connection for a 
psychiatric disorder is not reopened.

The previously denied claim for service connection for 
diverticulosis or other gastrointestinal disorder is not 
reopened.

The previously denied claim for service connection for a 
genitourinary disorder, including benign prostatic 
hypertrophy with bladder neck obstruction, is not reopened.

The previously denied claim for service connection for 
residuals of gunpowder burns of the eyes is not reopened.

The previously denied claim for service connection for a left 
eye scar is not reopened.

The previously denied claim for service connection for 
conjunctivitis is not reopened.

The previously denied claim for service connection for 
bilateral pterygia is not reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


